Citation Nr: 0023644	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial evaluation for seronegative 
spondyloarthropathy of the knees, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1991 to 
October 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which, in part, granted service 
connection for seronegative spondyloarthropathy of the knees 
and assigned a 20 percent evaluation.


REMAND

In an April 1999 substantive appeal (VA Form 9), the veteran 
contended that his service-connected seronegative 
spondyloarthropathy now affects his lower back, hips, ankles 
and feet, in addition to his knees.  The veteran asserts that 
the 20 percent evaluation currently assigned for his 
bilateral knee disability should be increased to reflect more 
accurately the severity of his symptomatology and the 
impairment of multiple joints.  The veteran's representative 
contends that the RO should determine whether evaluation of 
the veteran's service-connected seronegative 
spondyloarthropathy under 38 C.F.R. § 4.71a, Diagnostic Code 
5009 (which requires use of the criteria used to evaluate 
rheumatoid arthritis under Diagnostic Code 5002) would be 
more favorable to the veteran than use of the diagnostic code 
currently assigned, Diagnostic Code 5003.

The contentions of the veteran and his representative raise a 
claim for direct or secondary service connection for back, 
hip, ankle and foot disorders, or a claim that the veteran's 
seronegative spondyloarthropathy would be more appropriately 
evaluated under Diagnostic Code 5009 instead Diagnostic Code 
5003.  In order to determine whether to grant service 
connection for additional disabilities or whether the initial 
20 percent evaluation assigned for service-connected 
spondyloarthropathy of the knees may be increased, including 
if a different diagnostic code is assigned, the RO must 
consider these issues simultaneously.  

The contentions raised on appeal are so closely tied together 
with the issue on appeal that a final decision on one issue 
cannot be rendered until a decision on the other issue(s) has 
been rendered, and are "inextricably intertwined."  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board 
must therefore defer action on the issue of the appropriate 
initial evaluation for service-connected knee disability at 
this time. 

Additional development by the RO, and consideration of the 
additional claims and contentions raised on appeal, is 
required.  In this regard, the Board notes that an appeal 
from the initial assignment of a disability evaluation 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further notes that, in addressing the remanded 
claims, the RO must consider whether the veteran's service-
connected disability may be evaluated under various 
diagnostic codes based on additional disability or whether 
evaluation under separate diagnostic codes would constitute 
pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-98 (1998); 
VAOPGCPREC 23-97 (1997).  See also Esteban v. Brown, 6 Vet. 
App. 259 (1994)

Therefore, the case is REMANDED to the regional office (RO) 
for the following development: 

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
health care providers who have treated 
him for seronegative spondyloarthropathy 
or for a knee disorder since service, in 
addition to treatment at the Prince of 
Wales Hospital.  After securing the 
necessary authorizations, the RO should 
secure and associate with the claims file 
all pertinent medical records not 
previously obtained.

2.  The veteran should be afforded VA 
examinations as necessary to ascertain 
the nature and extent of the 
manifestations of service-connected 
seronegative spondyloarthropathy of the 
knees.  Prior to the examination, the RO 
should furnish the examiner with the 
veteran's claims file and a copy of this 
REMAND for review.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  It should be clearly 
indicated whether the veteran's service-
connected bilateral knee disability 
results in instability, subluxation, or 
other manifestation of knee disability 
not contemplated within the criteria of 
Diagnostic Code 5003 (the criteria for 
evaluation of arthritis (hypertrophic and 
osteoarthritis)).  

In addition, the examiner should 
determine whether the veteran has a 
current disorder of disability of the 
lower back, hips, ankles, and/or feet.  
If there is a disorder of any of the 
claimed joints, the examiner should 
determine the etiology of the disorder.  
The examiner should provide an opinion as 
to the likelihood that there is a 
relationship between the veteran's 
service-connected seronegative 
spondyloarthropathy of the knee and a 
disorder of any other joint/s.  If the 
examiner determines that the veteran's 
seronegative spondyloarthropathy affects 
other joints, muscles, or nerves, he 
should so indicate and differentiate the 
symptoms and effects from those of the 
veteran's knee disability.  The examiner 
should include the rationale on which all 
opinions are based.

3.  The RO should review the examination 
report to determine whether it complies 
with the previous instructions.  If the 
report is inadequate, it should be 
returned to the examiner for completion.

4.  Thereafter, the RO should adjudicate 
the issue inextricably intertwined issue 
raised on appeal, and should then 
readjudicate the veteran's claim for an 
increased initial evaluation for 
seronegative spondyloarthropathy of the 
knees.  In evaluating the severity of the 
veteran's bilateral knee disability, the 
RO should consider all applicable rating 
codes, 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
Fenderson, supra, as well as 38 C.F.R. 
§ 4.14 and Esteban, supra.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a statement or supplemental 
statement of the Case, and afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  If the statement or 
supplemental statement of the case 
addressed a issue for which the veteran 
has not perfected an appeal, the veteran 
should be so notified, and he should be 
advised as to how to perfect appeal.  

The purpose of this REMAND is to further develop the 
veteran's claim, and the Board intimates no opinion, 
favorable or unfavorable, as to the merits of that claim.   
The Board notes that the veteran's cooperation in reporting 
for any scheduled examination is essential to his appeal, and 
that any failure to report may result in a denial of his 
claim.  

The veteran is free to submit any additional evidence he 
wishes to have considered in connection with his appeal; 
however, no action is required until he is further notified.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




